Pursuant to the provisions of rule 1 of the Rules of Civil Practice, Bernard J. Ferguson, a practicing lawyer residing in Queens *1026County, New York, is hereby appointed a member of the Committee on Character and Fitness of applicants for admission to the Bar in and for the Second Judicial District, in place of Joseph P. Rudden, deceased, to serve on such committee during the pleasure of the court; such appointment to take effect May 15,1948. Present —■ Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ.